DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendmend filed on 4/16/21 has been entered.  Applicant canceled claims 1-16 and amended claims 17, 39.   Claims 17-43 are currently pending in this application.

Claim Objections
Claims 17-43 are objected to because of the following informalities:  
-In claim 17, line 1, “Thermoelectric” should be changed to -- A thermoelectric --.  
-In claims 18-35, line 1, “Thermoelectric” should be changed to -- The thermoelectric --.  -In claim 36, line 1, “Exhaust gas system” should be changed to -- An exhaust gas system --.  
-In claim 37, line 1, “Exhaust gas system” should be changed to -- The exhaust gas system --.  
-In claim 38, line 1, “Internal combustion engine” should be changed to -- An internal combustion engine --.  
-In claim 39, line 1, “Production method” should be changed to -- A production method --.
-In claims 40-43, line 1, “Production method” should be changed to -- The production method --.  


Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-22, 24, 26, 28, 30, 36, 38-42 are rejected under 35 U.S.C. 102a1 as being anticipated by Wang et al. (US 2014/0360549).         
Regarding claim 17, Wang discloses a thermoelectric module for thermoelectric power generation, with
a) a base plate (metal header) (Fig. 1); and
b) a plurality of thermocouples each having two legs (see Fig. 1), the thermocouples being at least partially electrically connected in series and mounted on the base plate (see Fig. 1, 2A, par. [0015]),
c) wherein the base plate consists of a metallic material (see par. [0019, 0027]).



Regarding claim 18, Wang discloses the thermoelectric module according to claim 17, Wang further discloses wherein the thermoelectric module has a hot-side (107) and a cold side (109) (Fig. 2B), the metallic base plate (202) being arranged on the cold side of the thermoelectric module (102) (see par. [0015, 0019]).

Regarding claim 19, Wang discloses the thermoelectric module according to claim 18, Wang further discloses a cold-side insulating layer (i.e. ceramic layer) between the metallic base plate on the one hand and the thermocouples on the other hand for electrically insulating the metallic base plate from the thermocouples (see par. [0019]).

Regarding claim 20, Wang discloses the thermoelectric module according to claim 19, wherein the cold-side insulating layer includes an adhesive layer bonded to the metallic base plate (see par. [0018, 0019]).

Regarding claim 21, Wang disclose the thermoelectric module according to claim 19, Wang further discloses wherein the cold-side insulating layer is at least partially filled with ceramic material to achieve good thermal conductivity of the insulating layer (see par. [0019]).

Regarding claim 22, Wang discloses the thermoelectric module according to claim 19, Wang further discloses a plurality of electrically conductive contact pads (metal/ceramic/metal) on the cold-side insulating layer for electrically contacting two legs of different thermocouples for an electrical series connection of the thermocouples (see Fig. 1, 2A).




Regarding claim 24, Wang discloses the thermoelectric module according to claim 19, Wang further disclose a hot-side heat conducting plate (107) (see Fig. 2B) for thermal coupling of the thermoelectric module to a heat source.

Regarding claim 26, Wang discloses the thermoelectric module according to claim 24, Wang further discloses a hot-side insulating layer for electrically insulating the thermocouples with respect to the heat conducting plate (see par. [0016]).

Regarding claim 28, Wang discloses the thermoelectric module according to claim19, Wang further discloses a plurality of hot- side, electrically conductive contact pads for electrically contacting two legs of different thermocouples for an electrical series connection of the thermocouples (see Fig. 1).

Regarding claim 30, Wang discloses the thermoelectric module according to claim 17, Wang further discloses a plurality of electrically conductive contact pads (metal) on the hot-side (107) (Fig. 2B) of the thermoelectric module for electrically contacting two legs of different thermocouples for an electrical series connection of the thermocouples (see Fig. 1), wherein the hot-side contact pads are connected to the legs of the thermocouples by a brazing connection (see par. [0018]), and a plurality of electrically conductive contact pads (metal) on the cold side of the thermoelectric module for electrically contacting in each case two legs of different thermocouples for an electrical series connection of the thermocouples (see par. [0019]), wherein the cold-side contact pads are connected by a soft-solder connection to the legs of the thermocouples (see par. [0018]).



Regarding claim 36, Wang discloses an exhaust gas system of an internal combustion engine for diverting a hot gas flow (automobile exhaust) from the internal combustion engine (see par. [0012]), with a thermoelectric module which is arranged in the hot gas flow, wherein the thermoelectric module is designed according to claim 17.

Regarding claim 38, Wang discloses an internal combustion engine with an exhaust gas system according to claim 36 (see par. [0012]).

Regarding claim 39, Wang discloses a production method for a thermoelectric module for thermoelectric power generation comprising the following steps:
a) provision of a base plate (metal header) (Fig. 1),
b) mounting a plurality of thermocouples (101-1, 101-2..) on the base plate (see Fig. 2A), and c) wherein the base plate consists of a metallic material (see par. [0015, 0019]).

Regarding claim 40, Wang discloses the production method according to claim 39, Wang further discloses the following step:
application of a cold-side insulating layer to the metallic base plate (202) (Fig. 2B) for electrically insulating the metallic base plate from the thermocouples, the base plate being arranged on the cold side (109) (Fig. 2B, par. [0019]),

Regarding claim 41, Wang discloses the production method according to claim 39, Wang further discloses connecting each two legs of a thermoelectric material with an electrically conductive contact pad by brazing to form a thermocouple, and connecting the thermocouple to the cold side base plate by soft soldering (see par. [0018]).


Regarding claim 42, Wang discloses the production method according to claim 41, Wang further discloses wherein the thermocouples are pre-assembled individually, and
the pre-assembled thermocouples are then connected together with the metallic base plate (see par. [0015, 0019]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0360549) in view of Meyer et al. (US 2014/0345664).
Regarding claims 23, 29, Wang discloses the thermoelectric module according to claims 19, 28; however, Wang fails to disclose a cold-side corrosion protection layer which covers the contact pads on the cold-side and a hot-side corrosion protection layer on the hot-side contact pads for protecting them from corrosion.
Meyer teaches a cold-side corrosion protection layer which covers the contact pads on a cold-side and a hot-side corrosion protection layer on the hot-side contact pads for protecting them from corrosion (see par. [0015, 0069, 0087]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Wang by using a cold-side corrosion protection layer which covers the contact pads on the cold-side insulating layer as taught by Meyer for protecting the thermoelectric generator from corrosion.

Claims 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0360549) in view of Oesterle et al. (US 2014/0000670).
Regarding claim 25, Wang discloses the thermoelectric module according to claim 24, however, fails to disclose a hot-side first intermediate layer between the heat conducting plate and the thermocouples for compensating surface unevenness.
Oesterle teaches a hot-side first intermediate layer between the heat conducting plate and the thermocouples for compensating surface unevenness (see par. [0020, 0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Wang by using a hot-side first intermediate layer between the heat conducting plate and the thermocouples for compensating surface unevenness as taught by Oesterle for reducing the risk of damaging to the plate (see Oesterle, par. [0020, 0021])

Regarding claim 27, the modified Wang discloses the thermoelectric module according to claim 24, however, Wang fails to disclose a hot-side second intermediate layer between the hot-side insulating layer and the thermocouples for compensating surface unevenness.
Regarding to the hot-side second intermediate layer, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized a second hot-side second intermediate layer as recited above, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis paper Co. V. Bemis Co.,193 USPQ 8

Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0360549) in view of Elsner et al. (US 2010/0024437).
Regarding claim 31, Wang discloses the thermoelectric module according to claim 17, however, Wang fails to disclose wherein the thermocouples include different thermoelectric materials which are designed for different operating temperatures in the different thermocouples.  
Elsner teaches the thermocouples include different thermoelectric materials which are designed for different operating temperatures in the different thermocouples (the thermoelectric legs comprise of high-temperature material (lead telluride) and the low-temperature material (bismuth telluride alloys) (see par. [0014, 0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Wang by using the thermocouples with different thermoelectric materials which are designed for different operating temperatures in the different thermocouples as taught by Elsner for providing low cost, compact, high temperature thermoelectric modules for operation at hot temperature in excess of 500oC (see Elsner, par. [0013]).

Regarding claim 32, the modified Wang discloses the thermoelectric module according to claim 31, the modified Wang further discloses thermocouples in the high temperature zone are designed for a higher operating temperature than in the low temperature zone (see Elsner, par. [0014, 0023]); wherein the thermoelectric module is subjected in operation to a temperature gradient parallel to the hot-side, so that the temperature on the hot-side of the thermoelectric module decreases from a high temperature zone to a low temperature zone (see Wang, par. [0024]).

Regarding claim 33, the modified Wang discloses the thermoelectric module according to claim 32, Wang further discloses wherein the thermocouples in the high temperature zone consist at least partially of high-temperature stable half Heusler alloy (see par. [0035]),

Regarding claim 34, the modified Wang discloses the thermoelectric module according to claim 32, Elsner further teaches the thermocouples in the low temperature zone consist at least partially of bismuth telluride (see par. [0023]).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0360549).
Regarding claim 35, Wang discloses the thermoelectric module according to claim 17, Wang further discloses the number of thermocouples, the length and width of the strips may be variable depending on the size of the thermoelectric module (se par. [0023]) and the metallic material of the metallic base plate is copper or aluminum (see [0022]); however, Wang fails to disclose wherein the number of thermocouples in the thermoelectric module is greater than 100, the individual contact pads for the thermocouples each have a length of 2mm-10mm, the individual contact pads for the thermocouples each have a width of 0.5mm-4mm, the individual contact pads for the thermocouples each have a thickness of 0.1 mm - 1 mm, the individual legs of the thermocouples each have a thickness of 0.5 mm- 2 mm, the individual legs of the thermocouples each have a length of 0.5mm - 3mm, the base plate has an edge length of at least 2 cm, the insulating layer on the metallic base plate has a layer thickness of 10 µm – 100 µm.


However, arriving at the particular effective lengths, thicknesses, and loadings of the thermocouples would be a mere matter of routine experimentation during the design process to adapt the thermoelectric module to a particular operating condition. It would have been obvious 
for a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the particular loadings as it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Claims 37, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0360549) in view of De Pelsemaeker et al. (US 2015/0136193).
Regarding claims 37, 43, Wang discloses the exhaust gas system according to claims  36, 39; however, Wang fails to disclose wherein the thermoelectric module is exposed on its cold side to a coolant flow, which is aligned transversely to the hot gas flow on the hot-side of the thermoelectric module, a temperature gradient transverse to the coolant flow occurs on the hot-side of the thermoelectric module, so that the temperature on the hot-side of the thermoelectric module decreases from a high temperature zone to a low temperature zone, and the thermocouples in the high temperature zone are designed for a higher operating temperature than in the low temperature zone.
De Pelsemaeker teaches that a thermoelectric module is exposed on its cold side to a coolant flow (100) (Figs 3, 4, par. [0066]), which is aligned transversely to the hot gas flow (102) on the hot-side (Figs. 3, 4, par. [0067, 0069]) of the thermoelectric module, a temperature gradient transverse to the coolant flow occurs on the hot-side of the thermoelectric module, so that the temperature on the hot-side of the thermoelectric module decreases from a high temperature zone to a low temperature zone (see par. [0066, 0074, 0075], and the thermocouples in the high temperature zone are designed for a higher operating temperature than in the low temperature zone (see par. [0074, 0075]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use a thermoelectric module being exposed on its cold side to a coolant flow, which is aligned transversely to the hot gas flow on the hot-side of the thermoelectric module and a temperature gradient transverse to the coolant flow occurs on the hot-side of the thermoelectric module that the temperature on the hot-side of the thermoelectric module decreases from a high temperature zone to a low temperature zone as taught by De Pelsemaeker in the Wang system for limiting pressure drops for the device being easier to use over a broader engine operating range in the case of an application to exhaust gases (see par. [0006]).

    						Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272- 1000.

/D.T./
Patent Examiner


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747